                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                    UNITED STATES DISTRICT COURT

                                   8                                   NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           SYLVIA J MANOR,
                                  10                                                         Case No. 19-cv-02360-RS
                                                          Plaintiff,
                                  11
                                                   v.                                        ORDER DENYING MOTION TO
                                  12                                                         REMAND AND GRANTING MOTION
Northern District of California
 United States District Court




                                           UNITED OF OMAHA LIFE INSURANCE                    TO DISMISS
                                  13       COMPANY,
                                  14                      Defendant.

                                  15                                           I. INTRODUCTION
                                  16            This action arises from disputes related to Plaintiff Sylvia Manor’s term life insurance

                                  17   policy on her late husband. According to Manor, she made premium payments up until 2012 when

                                  18   Defendant United of Omaha Life Insurance Company (“United”) wrongfully cancelled her policy.

                                  19   In November 2015, Manor filed a claim for death benefits, which United denied. More than three

                                  20   years after filing the claim, Manor commenced the present action in the Superior Court of

                                  21   California. United removed the case to federal court and now moves to dismiss the Complaint.

                                  22   Rather than oppose the motion, Manor moved to remand the case to state court. For the reasons set

                                  23   forth below, the motion to remand is denied and the Complaint is dismissed with leave to amend.

                                  24                                           II. BACKGROUND

                                  25            A. Factual Background1

                                  26            In 1998, United issued a term life insurance policy on Manor’s husband with a $2 million

                                  27
                                       1
                                  28       The facts contained herein are taken from the Complaint and attachments thereto.
                                   1   death benefit. Manor was the owner and beneficiary of the policy. The policy was automatically

                                   2   renewed each year as long she timely paid her premiums. If the policy was cancelled or terminated

                                   3   based on a failure to pay premiums, the policyholder could seek to reinstate the policy within five

                                   4   years of termination.

                                   5              1. United’s Failure to Send the Smokers Questionnaire

                                   6          The original policy issued in 1998 was a “smoker’s policy.” In 1999, Manor’s husband

                                   7   stopped smoking and she sought to reduce her premiums. When she called United’s customer

                                   8   service in April 2000 to inquire about a rate reduction, she was told to fill out a “Smokers

                                   9   Questionnaire” which customer service promised to send her. Despite this assurance, the form

                                  10   never arrived. Manor called customer service multiple times over the following months to request
                                       a Smokers Questionnaire but never received the promised document. In August of that same year,
                                  11
                                       Manor spoke to a United representative who stated that the company did not use a Smokers
                                  12
Northern District of California
 United States District Court




                                       Questionnaire. Instead, this representative indicated Manor would have to cancel her policy and
                                  13
                                       apply for a new one. Manor contends this statement was false. She also alleges United
                                  14
                                       “deliberately[ and] maliciously inserted” computer code to “override the ‘Send-Out Smokers
                                  15
                                       Questionnaire’ commands” entered by the customer service representatives. Compl. 93.2
                                  16
                                                  2. United’s Notifications to the Internal Revenue Service
                                  17
                                              The Complaint further alleges United “targeted” her policy for cancellation and engaged in
                                  18
                                       “unscrupulous tactics” to achieve this result because there was no legal basis to terminate the
                                  19
                                       policy. Compl. 20. Manor specifically accuses United of improperly informing the Internal
                                  20
                                       Revenue Service (“IRS”) of her premium payments in an effort to cause her to breach the contract.
                                  21
                                       Id. 25, 35. She believes her policy was targeted for cancellation because of her husband’s age. Id.
                                  22
                                       27. United informed Manor that, under its reading of Section 6050I of the Internal Revenue Code,
                                  23
                                       the insurance company was obligated to report Manor’s premiums because they qualified as
                                  24
                                       $10,000 cash, or cash equivalent, payments. In Manor’s view, this was merely a pretext.
                                  25

                                  26   2
                                        The Complaint paragraphs are not numbered, accordingly pincites for the Complaint refer to the
                                  27   page number listed on the bottom of each page.

                                  28
                                                                                                                  CASE NO. 19-cv-02360-RS
                                                                                         2
                                   1   Ultimately, she alleges this scheme was designed to, and had the effect of, “causing [her] to

                                   2   remain in the contractual relationship with [United].” Id. 37.

                                   3                3. United’s Mailing of Documents to the Wrong Address

                                   4             The Complaint also alleges that, from 2006 to 2011, United repeatedly sent her mail and

                                   5   policy notices to the wrong address and often listed her name incorrectly. The errors began in

                                   6   2006 when Manor moved addresses and changed her name from Sylvia Hunter to Sylvia Manor.

                                   7   For the next several years, United repeatedly used either the wrong name or the wrong address

                                   8   despite Manor’s efforts to correct these errors. Manor believes United made these mistakes

                                   9   deliberately in hopes that she would miss a payment deadline, resulting in the cancellation of her

                                  10   policy.

                                  11                4. Termination of the Policy and the Death of Manor’s Husband
                                                 Manor contends she paid all premiums through January 2012. On January 9, 2012,
                                  12
Northern District of California
 United States District Court




                                       however, United terminated her policy based on her alleged failure to pay her November 2011
                                  13
                                       premium. The Complaint does not allege any payments after January 2012. In October 2015,
                                  14
                                       Manor’s husband died. Manor filed a claim for benefits the following month, but United denied
                                  15
                                       the claim.
                                  16
                                                 B. Procedural Background
                                  17
                                                 In March 2019, Manor filed the present action in the Superior Court of California. The
                                  18
                                       Complaint advances six claims for relief: (1) breach of contract, (2) breach of the implied
                                  19
                                       covenant of good fair and fair dealing, (3) fraudulent concealment, (4) another claim for fraudulent
                                  20
                                       concealment, (5) intentional misrepresentation, and (6) promissory fraud. On May 1, 2019, prior
                                  21
                                       to receiving formal service of process, United filed a notice of removal. United now moves to
                                  22
                                       dismiss the action. Rather than oppose the motion, Manor filed a motion to remand. Both matters
                                  23
                                       were submitted without oral argument pursuant to Civil Local Rule 7-1(b).
                                  24
                                                                                  III. DISCUSSION
                                  25
                                                 A. Motion to Remand
                                  26
                                                 “[A]ny civil action brought in a State court of which the district courts of the United States
                                  27

                                  28
                                                                                                                     CASE NO. 19-cv-02360-RS
                                                                                           3
                                   1   have original jurisdiction” may be removed to federal district court. 28 U.S.C. § 1441(a). Federal

                                   2   courts have original jurisdiction over, inter alia, civil cases between citizens of different states

                                   3   where the amount in controversy exceeds $75,000, exclusive of interest and costs. Id. § 1332(a).

                                   4   The sole dispute with respect to the motion to remand relates to the timing of United’s notice of

                                   5   removal. Manor argues remand is appropriate because United filed its notice of removal before it

                                   6   received service. In her view, this runs afoul of 28 U.S.C. § 1446(b) which states:

                                   7          The notice of removal of a civil action or proceeding shall be filed within 30 days
                                              after the receipt by the defendant, through service or otherwise, of a copy of the
                                   8          initial pleading setting forth the claim for relief upon which such action or
                                              proceeding is based, or within 30 days after the service of summons upon the
                                   9
                                              defendant if such initial pleading has then been filed in court and is not required to
                                  10          be served on the defendant, whichever period is shorter.

                                  11   Id. § 1446(b) (emphasis added). In support of this position, Manor cites Murphy Bros., Inc.
                                  12   v. Michetti Pipe Stringing, Inc. where the Supreme Court held a defendant’s time to remove
Northern District of California
 United States District Court




                                  13   begins to run upon “receipt of the complaint, through service or otherwise,” but is not
                                  14   triggered “by mere receipt of the complaint unattended by any formal service.” 526 U.S.
                                  15   344, 347-48 (1999) (internal quotation marks omitted).
                                  16          Manor’s argument is unavailing. Section 1446 does not require a defendant to wait
                                  17   until formal service is complete to remove an action to federal court. Novak v. Bank of New
                                  18   York Mellon Tr. Co., 783 F.3d 910, 913-14 (1st Cir. 2015) (holding “formal service is not
                                  19   generally required before a defendant may file a notice of removal” and collecting cases
                                  20   with similar holdings); see also La Russo v. St. George’s Univ. Sch. of Med., 747 F.3d 90,
                                  21   97 (2d Cir. 2014); In re Volkswagen “Clean Diesel” Mktg., Sales Practices, & Prod. Liab.
                                  22   Litig., No. 16-cv-0219-CRB, 2019 WL 1551672, at *3 n.2 (N.D. Cal. Apr. 10, 2019). The
                                  23   Supreme Court’s holding in Murphy is not to the contrary. That case addresses when the
                                  24   time to seek removal expires; it says nothing about defendants having to wait until service
                                  25   is complete to file a notice of removal. Accordingly, the motion to remand is denied.3
                                  26
                                       3
                                  27    It is undisputed that the requirements of diversity jurisdiction are met. Manor is a citizen of
                                       California, whereas United is a citizen of Nebraska because it is incorporated under the laws of
                                  28
                                                                                                                    CASE NO. 19-cv-02360-RS
                                                                                          4
                                   1          B. Motion to Dismiss

                                   2          United argues all six of Manor’s claims should be dismissed because they are barred by the

                                   3   statute of limitations and because the Complaint does not include sufficient facts plausibly to

                                   4   support any of these claims. For the reasons discussed below, United’s motion to dismiss is

                                   5   granted. Manor is, however, granted leave to amend.

                                   6              1. Legal Standard for Motion to Dismiss

                                   7          Under the Federal Rules of Civil Procedure, a complaint must contain a short and plain

                                   8   statement of the claim showing the pleader is entitled to relief. Fed. R. Civ. P. 8(a). While

                                   9   “detailed factual allegations” are not required, a complaint must have sufficient factual allegations

                                  10   to “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

                                  11   (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). A motion to dismiss under Rule

                                  12   12(b)(6) tests the legal sufficiency of the claims alleged in the complaint. Dismissal under this rule
Northern District of California
 United States District Court




                                  13   may be based on either the “lack of a cognizable legal theory” or on “the absence of sufficient

                                  14   facts alleged” under a cognizable legal theory. UMG Recordings, Inc. v. Shelter Capital Partners

                                  15   LLC, 718 F.3d 1006, 1014 (9th Cir. 2013). When evaluating such a motion, courts “accept all

                                  16   factual allegations in the complaint as true and construe the pleadings in the light most favorable

                                  17   to the nonmoving party.” Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). Courts, however,

                                  18   need not accept legal conclusions as true. Iqbal, 556 U.S. at 678. “Threadbare recitals of the

                                  19   elements of a cause of action, supported by mere conclusory statements, do not suffice.” Id.

                                  20              2. Claims 1 and 2: Breach of Contract and Breach of Implied Covenant of Good Faith

                                  21          Manor’s claims for breach of contract and breach of the implied covenant of good faith

                                  22   appear to rely on two distinct theories of breach. First, Manor argues United’s refusal to pay her

                                  23   death benefit claim in 2015 qualifies as breach. Manor admits, however, that her policy was

                                  24

                                  25
                                       Nebraska and has its principal place of business in Omaha, Nebraska. 28 U.S.C. § 1332(c)(1)
                                  26   (“[A] corporation shall be deemed to be a citizen of every State and foreign state by which it has
                                       been incorporated and of the State or foreign state where it has its principal place of business
                                  27   . . . .”). Furthermore, the Complaint alleges more than $2 million in damages.

                                  28
                                                                                                                    CASE NO. 19-cv-02360-RS
                                                                                          5
                                   1   cancelled in 2012 and that she received notice of this cancellation. Moreover, there is no

                                   2   indication Manor reinstated her policy or continued to pay premiums despite United’s decision to

                                   3   cancel her policy. In sum, Manor fails plausibly to allege she was entitled to any benefits in 2015

                                   4   because the relevant term life insurance policy was terminated years earlier.

                                   5          Second, Manor alleges United breached the policy agreement in January 2012 when it

                                   6   cancelled her policy even though she had paid all her premiums. Even if true, this theory for relief

                                   7   appears to be barred by the statute of limitations. The statute of limitations for breach of a written

                                   8   contract is four years. Cal. Code Civ. Proc. § 337(a). Manor admits her policy was cancelled in

                                   9   2012 and that she received a letter informing her of the cancellation. Accordingly, because Manor
                                       waited until 2019 to file the present action, her claims for breach of contract and for breach of the
                                  10
                                       covenant based on the 2012 cancellation are almost certainly barred by the statute of limitations.
                                  11
                                       Accordingly, both claims are dismissed.4
                                  12
Northern District of California
 United States District Court




                                              When a plaintiff has failed to state a claim upon which relief can be granted, leave to
                                  13
                                       amend should be granted unless any attempt to amend would be futile. See Gompper v. VISX, Inc.,
                                  14
                                       298 F.3d 893, 898 (9th Cir. 2002). Although it appears unlikely Manor will be able to cure the
                                  15
                                       deficiencies identified above, it is possible she can plead additional facts tending to show she did
                                  16
                                       in fact have a policy in place at the time of her husband’s death in 2015. Accordingly, leave to
                                  17
                                       amend is granted with respect to the breach of contract and breach of implied covenant claims.
                                  18
                                                  3. Claims 3 and 4: Fraudulent Concealment
                                  19
                                              Manor’s two fraudulent concealment claims also appear to be barred by the statute of
                                  20
                                       limitations. Under California law, fraud claims are subject to a three-year limitations period. Cal.
                                  21
                                       Code Civ. Proc. § 338(d). Manor’s first fraud claim is based upon United reporting her premium
                                  22   payments to the IRS between 2005 and 2008. The Complaint and attached exhibits show Manor
                                  23   was notified of these IRS filings during that same time period. Therefore, the statute of limitations
                                  24

                                  25   4
                                         A cause of action may be dismissed under Rule 12(b)(6) for failure to state a claim where “the
                                  26   running of the statute is apparent on the face of the complaint.” Von Saher v. Norton Simon
                                       Museum of Art at Pasadena, 592 F.3d 954, 969 (9th Cir. 2010) (quoting Huynh v. Chase
                                  27   Manhattan Bank, 465 F.3d 992, 997 (9th Cir. 2006)).

                                  28
                                                                                                                   CASE NO. 19-cv-02360-RS
                                                                                          6
                                   1   began to run no later than 2008 and expired sometime in 2011. Manor’s second fraud claim arises

                                   2   from United’s repeated use of an incorrect name and mailing address when attempting to

                                   3   communicate with her. According to the Complaint, this conduct ended in 2011. United

                                   4   subsequently cancelled Manor’s policy in January 2012. Accordingly, the limitations period for

                                   5   Manor’s second fraud claim appears to have expired in 2014 or, at the very latest, in 2015. These
                                       two claims are therefore dismissed.
                                   6
                                              Given Manor’s status as pro se litigant and her failure respond to the present motion,
                                   7
                                       however, she will be given an opportunity to amend her fraudulent concealment claims to address
                                   8
                                       these apparent defects. Although it is somewhat unlikely, Manor may be able to plead facts
                                   9
                                       showing that she did not discover the alleged frauds until later, thereby preserving her claims
                                  10
                                       under the delayed discovery rule. Norgart v. Upjohn Co., 21 Cal. 4th 383, 397-98 (1999).
                                  11
                                                  4. Claims 5: Intentional Misrepresentation
                                  12
Northern District of California
 United States District Court




                                              Manor’s claim for intentional misrepresentation also appears to be barred by the three-year
                                  13
                                       statute of libations applicable to fraud claims. See Cal. Code. Civ. Proc. § 338(d). To state a claim
                                  14
                                       for intentional misrepresentation, a plaintiff must allege (1) misrepresentation, (2) knowledge of
                                  15
                                       falsity, (3) intent to defraud, (4) justifiable reliance, and (5) resulting damage. Kearns v. Ford
                                  16
                                       Motor Co., 567 F.3d 1120, 1126 (9th Cir. 2009). Manor’s intentional misrepresentation claim
                                  17
                                       arises from a United representative’s allegedly false statement that the company did not use a
                                  18
                                       Smokers Questionnaire. According to the Complaint, this misstatement was made in the year
                                  19
                                       2000. Furthermore, based on the facts pleaded in the Complaint, it would appear Manor should
                                  20
                                       have realized United was lying to her, at the very latest, in 2015 when her benefits claim was
                                  21
                                       denied. The present action was not commenced until more than three years later. Manor’s
                                  22
                                       Complaint is, accordingly, dismissed. Given her pro se status, however, Manor is granted leave to
                                  23
                                       amend to clarify when she realized she had a claim against United for intentional
                                  24
                                       misrepresentation and what gave rise to this belief. In so doing, there is a small chance she will be
                                  25
                                       able to establish delayed accrual of her claim.
                                  26
                                                  5. Claims 6: Promissory Fraud
                                  27

                                  28
                                                                                                                   CASE NO. 19-cv-02360-RS
                                                                                          7
                                   1          Like each of the previous claims, Manor’s claim for promissory fraud appears to be barred

                                   2   by the applicable statute of limitations. This claim is subject to the same three-year statute of

                                   3   limitations discussed above. Cal. Cod. Civ. Proc. § 338(d). According to Manor, United never

                                   4   intended to perform under the terms of the life insurance policy. Therefore, this claim appears to

                                   5   have accrued in 2012 when United cancelled Manor’s policy or, at the very latest, in 2015 when
                                       her benefits claim was denied. Accordingly, the claim is dismissed. Leave to amend is granted for
                                   6
                                       the same reasons discussed in the previous sections.
                                   7
                                                                                V. CONCLUSION
                                   8
                                              For the reasons set forth above, the motion to remand is denied and the motion to dismiss
                                   9
                                       is granted with leave to amend. Should Manor choose to file an amended complaint, she must do
                                  10
                                       so no later than August 30, 2019.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13
                                       IT IS SO ORDERED.
                                  14

                                  15
                                       Dated: July 29, 2019
                                  16
                                                                                         ______________________________________
                                  17
                                                                                         RICHARD SEEBORG
                                  18                                                     United States District Judge

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                   CASE NO. 19-cv-02360-RS
                                                                                          8
